                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

OLIVER E LEVITT, an individual,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-36-FtM-99MRM

MARTI IOVINE, ANGELA J PRUITT,
GREGORY K. ADKINS and THE
SCHOOL DISTRICT OF LEE
COUNTY,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on Defendants’ Motion to Dismiss Second

Amended Complaint (Doc. 37) filed on October 1, 2018. Plaintiff filed a Response in

Opposition on October 15, 2018. (Doc. 38). The Court notes that the Second Amended

Complaint is a shotgun pleading and will allow Plaintiff to amend before ruling on the

merits of the dispute.

       This is a 42 U.S.C. § 1983 action coupled with two state law claims for breach of

contract and defamation. (Doc. 34). Plaintiff, a former employee of Defendants, alleges

that he was retaliated against by Defendants because he spoke out for union interests,




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
including safety, at Success Academy, which is operated by the School District of Lee

County. (Id.) When examining the Second Amended Complaint, the Court observed that

it incorporates each preceding paragraph into each count instead of limiting the scope of

incorporation to that of the alleged facts. In so doing, Plaintiff has lodged what is known

as a shotgun pleading.2 Wagner v First Horizon Pharmaceutical Corp., 464 F.3d 1273,

1279 (11th Cir. 2006).

       In general, shotgun pleadings “are those that incorporate every antecedent

allegation by reference into each subsequent claim for relief or affirmative defense.” Id.

The result is that the last count eventually constitutes a combination of the entire pleading.

See Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015)

(noting that a court, acting on its own initiative may sua sponte review a complaint and

strike shotgun pleadings to replead).

               [I]f tolerated, [shotgun pleadings] harm the court by impeding
               its ability to administer justice. The time a court spends
               managing litigation framed by shotgun pleadings should be
               devoted to other cases waiting to be heard. Wasting scarce
               judicial and parajudicial resources impedes the due
               administration of justice and, in a very real sense, amounts to
               obstruction of justice.

Byrne v Nezhat, 261 F.3d 1075 (11th Cir. 2001) abrogated on other grounds by Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639 (2008) (internal punctuation omitted).

Consequently, the Eleventh Circuit has “roundly, repeatedly, and consistently

condemn[ed]” them. Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 979 (11th

Cir. 2008). When faced with a shotgun complaint, the Eleventh Circuit encourages




2
 The Court notes that neither of the prior iterations of the Complaint (Doc. 1; Doc. 23) incorporated
each preceding paragraph into each count.




                                                 2
“courts to demand repleading.” Bailey v. Janssen Pharmaceutica, Inc., 288 F. App'x 597,

603 (11th Cir. 2008) (citations omitted).

       The Court will not break step with the Eleventh Circuit. Because Plaintiff has failed

to identify the facts relevant to each claim, the Second Amended Complaint is deficient.

Thus, it must be dismissed.

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff’s Second Amended Complaint (Doc. 34) is dismissed without

prejudice.

       2.     Defendants’ Motion to Dismiss Second Amended Complaint (Doc. 37) is

denied as moot.

       3.     Plaintiff may file a Third Amended Complaint on or before November 21,

2018. Failure to do so will result in this case being dismissed with prejudice.

       DONE and ORDERED in Fort Myers, Florida this 6th day of November, 2018.




Copies: All Parties of Record




                                             3
